--------------------------------------------------------------------------------

Exhibit 10.17


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA


AMENDMENT No. 1 TO
MASTER OEM PURCHASE AND SALE AGREEMENT


THIS Amendment No. 1 to the Master OEM Purchase and Sale Agreement between
GENBAND US LLC, a Delaware limited liability company (“GENBAND LLC”) and GENBAND
Ireland Ltd., a company organized under the laws of the Republic of Ireland
(GENBAND Ireland, and collectively with GENBAND LLC, “GENBAND”), and Procera
Networks, Inc., a Nevada corporation acting on behalf of its Affiliates
(“Supplier”), effective 19 July 2010 (the “Agreement”), is made as of the date
of the latter Party’s execution (the “Amendment Date”) by and between GENBAND
and Supplier (the “Amendment”).


GENBAND and Supplier are hereinafter collectively referred to as the “Parties,”
with each individually being referred to as a “Party”.
 
RECITALS


In consideration of the mutual promises and obligations hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, THE PARTIES AGREE AS FOLLOWS:


1.0
Unless expressly set forth in this Amendment to the contrary, all terms defined
in the Agreement will have the same meanings in this Amendment as those set
forth in the Agreement.



2.0
The definition of “Documentation” is hereby updated and replaced as follows:



“Documentation” means all descriptions, planning guides, operations manuals,
installation manuals, training material, and maintenance manuals generally
provided by Supplier to its customers to facilitate the customers’ installation,
use, and maintenance of the Products.


3.0
Exhibit B of the Agreement is hereby updated and replaced as attached to this
Amendment.



4.0
Exhibit I of the Agreement is hereby updated and replaced as attached to this
Amendment.



5.0
If any provision, part or subpart of this Amendment will, for any reason be
found to be unenforceable, the remainder of this Amendment will remain binding
and have full force and effect.



6.0
In the event of a conflict between this Amendment and the Agreement this
Amendment shall control.



GENBAND and Supplier agree that this Amendment does not constitute a formal
modification or amendment of any other provision of the Agreement than those
expressly referenced in this Amendment and, notwithstanding anything to the
contrary in this Amendment or the Agreement.


The Parties have, by their duly authorized representatives, executed this
Amendment as of the date of the latter Party’s execution.


GENBAND US LLC
 
GENBAND IRELAND LTD.
 
PROCERA NETWORKS, INC.
By:
/s/ Matt Grimes
 
By:
/s/ Pat Dolan
 
By:
 
/s/ Charles Constanti
Print name:
Matt Grimes
 
Print name:
Pat Dolan
 
Print name:
 
Charles Constanti
Title:
Director, Procurement
 
Title:
Senior VP – Int’l
 
Title:
 
Chief Financial Officer
Date:
11/19/2010
 
Date:
11/19/2010
 
Date:
 
11/19/2010


 
Page 1 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




EXHIBIT B
OPEN SOURCE SOFTWARE CONTENTS


As of the Effective Date of this Amendment, the attached file lists the Open
Source Software included in the Software, including, where applicable, the
license text, and all of the notices that must be provided in the product
documentation as a condition of redistribution:
 
Source Code will be provided to GENBAND within three (3) business days of any
GENBAND request for such Source Code to which GENBAND is entitled per the terms
of this Agreement.
 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 2 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




EXHIBIT I


SOURCE CODE CONFIDENTIALITY REQUIREMENTS
 
Definitions   (Additional defined terms used in this Exhibit I may be found in
the Agreement.)
 
“Agreement” means the Master OEM Purchase and Sale Agreement effective July 19,
2010, between the Parties.
 
“Component Source Code” means larger logical groupings of Supplier Source Code,
including, but not limited to:
 
 
1)
PacketLogic DRDL [*] Environment

 
2)
PacketLogic DRDL [*] Database

 
3)
PacketLogic DRDL [*]

 
4)
PacketLogic [*]

 
5)
PacketLogic [*] Infrastructure

 
6)
PacketLogic [*]

 
7)
PacketLogic [*]

 
8)
PacketLogic [*]

 
9)
PacketLogic Database [*]

 
10)
PacketLogic [*]

 
11)
PacketLogic [*]

 
12)
PacketLogic [*]

 
13)
PacketLogic Subscriber Manager (PSM)

 
14)
PacketLogic [*]

 
15)
PacketLogic Unit [*] System ([*] System)

 
16)
PacketLogic [*] Infrastructure ([*] System)



“Derivative Product Confidential Information” means, with respect to Derivatives
planned or developed by or on behalf of GENBAND, any Derivative’s source code
(including data models and algorithms associated with or embodied in such source
code), requirements specifications, engineering documents (including design
documents, test plans, and test cases), and related information to which GENBAND
grants Supplier access.
 
“Source Code Confidential Information” means (a) the Source Code and any and all
related information provided by Supplier to GENBAND, including programming
language Source Code files (including pseudo language elements such as signature
Source Code), flow charts, design documentation, specifications, build tools,
scripts, and any available relevant documentation, test cases and software test
tools, data models, and algorithms associated with or embodied in such Source
Code; and (b) any memorandum, analysis, summary, interpretation, study, report,
or other document, record, or material that is or has been prepared for GENBAND
and that contains, reflects, interprets, or is based directly or indirectly upon
any information of the type referred to in clause “(a)” of this sentence.


1.
Source Code Confidential Information is a form of Confidential Information as
defined in the Agreement, and the provisions of Section 15 (Confidentiality) in
the Agreement shall apply to the Source Code Confidential Information in
addition to the requirements of this Exhibit I.  GENBAND shall hold the Source
Code Confidential Information in strict confidence at all times and shall not
disclose any Source Code Confidential Information to any other person or entity,
except as stipulated by End User escrow agreements as described in Section 14.d
of the Agreement and by this Exhibit I.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 3 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA

 
2.
GENBAND shall only use Source Code Confidential Information for the
following  purposes:



 
a)
Planning or creating Derivatives from the Source Code as described in Section
3.d.iv of the Agreement;



 
b)
Modifying Product interfaces to achieve interoperability between resulting
Derivatives and the products of GENBAND and third parties as described in
Section 3.d.vii of the Agreement;



 
c)
Supporting Supplier Products and the Derivatives described in Sections 2a and 2b
of this Exhibit I; and



 
d)
Complying with escrow agreements with End Users as described in Section 14.d of
the Agreement.



For the avoidance of doubt, the Parties acknowledge that the requirements of
this Exhibit I in no way supersede the rights granted to GENBAND in Sections
3.d.iv, 3.d.vii, and 14.d of the Agreement, except where explicitly stated in
this Exhibit I.


3.
Contractors acting on behalf of GENBAND and approved by the Parties will be
granted the same rights under the Source Code Confidentiality Requirements as
GENBAND employees, provided such contractors are subject to the same
restrictions as GENBAND employees and GENBAND is legally responsible for such
contractors’ acts or omissions under the Source Code Confidentiality
Requirements.  Such contractors shall hereinafter be referred to as “Approved
Contractors,” and the personnel of Approved Contractors and GENBAND employees
shall collectively be referred to as “GENBAND Personnel.”



 
a)
The Parties agree and acknowledge that the only Approved Contractor as of the
Effective Date is [*], located in the country of [*].  [*] will remain an
Approved Contractor only for so long as [*] is under contract with GENBAND.



 
b)
Supplier shall reasonably consider and expressly approve in writing GENBAND
requests for additional Approved Contractors, such approval not to be
unreasonably withheld.



 
c)
Prior to providing an Approved Contractor with access to Source Code
Confidential Information, GENBAND shall ensure that the contract between GENBAND
and the Approved Contractor includes the following:



 
i)
Requires adherence by Approved Contractor with the requirements of this Exhibit
I;



 
ii)
Imposes appropriate liabilities upon Approved Contractor in the event of a
confidentiality breach by the Approved Contractor;



 
iii)
Requires that only specifically designated, GENBAND-approved personnel of
Approved Contractor obtain access to Source Code Confidential Information only
after such Approved Contractor personnel have signed the Acknowledgement of
Confidentiality Requirements described in Section 4 in this Exhibit I.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 4 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




4.
Prior to being granted access to Source Code Confidential Information, GENBAND
Personnel shall be required to sign the Acknowledgement of Confidentiality
Requirements of Appendix I-1 of this Exhibit I, acknowledging their obligations
to comply with the requirements of this Source Code Confidentiality Requirements
in their handling and use of Source Code Confidential Information.  After their
initial signature, in order to remind GENBAND Personnel of their ongoing
obligations in their handling and use of Source Code Confidential Information,
GENBAND Personnel shall again be required to sign the Acknowledgement of
Confidentiality Requirements when they have had access to Source Code
Confidential Information for eighteen (18) months.

 
5.
Architectural Review Meetings.   It is the Parties’ goal to support development
by GENBAND of Derivatives so that Supplier’s Software and associated Source Code
can be independently maintained by Supplier.  Furthermore, it is the Parties’
goal that GENBAND shall be able to incorporate future versions of Supplier’s
Source Code into the Derivatives with a reasonably appropriate, non-cumbersome
effort by the Parties.  In recognition that achievement of these goals will be
facilitated through a collaborative and disciplined approach to development of a
technically sound, product architecture for the Derivatives, GENBAND will use
commercially reasonable efforts, in accordance with Section 3.d.iv.(1).b of the
Agreement, to hold an architectural review meeting at the start of the
development for each Derivative (“Architectural Review Meeting”).

 



 
a)
The purposes of the Architectural Review Meeting are to:



 
i)
Formally review the product architectural plan document for the Derivative,
which will specify the Derivative’s architecture as it relates to Supplier’s
Source Code (“Product Architectural Plan Document”).  The Parties shall seek to
reach a consensus on the functionality of and architectural approach to be taken
for [*] and [*] for [*], as well as for [*] between the [*] of GENBAND’s
Derivative and Supplier’s [*], with the objective that future [*] should not be
cumbersome for either Party to perform.



 
ii)
Decide on [*] for each of the Parties for the Derivative based on at least the
following factors: [*] for completion of the development. In accordance with
Section 3.d.iv.(1).b of the Agreement, GENBAND will have the right to make the
final determination on where and how it will develop a Derivative.



 
b)
GENBAND will make a commercially reasonable effort to create a [*] that is
acceptable to Supplier before proceeding with development of a Derivative, such
[*] to be [*] in the [*] Document for the Derivative.  Changes to the [*]
Document may subsequently be made by mutual agreement of the following
representatives of each Party:  either the [*], a delegate of the [*] or, in the
event that a Party does not have a [*], a representative from the Party’s [*]
management.



 
c)
Should the Parties not be able to agree on a [*] or on subsequent changes to a
previously agreed to [*], GENBAND reserves the right to proceed with the
development of such Derivative and Supplier has the right to refuse support of
any elements of the [*] specifically related to the areas of disagreement. The
areas of disagreement and the support implications for such disagreement will be
specifically identified in the [*] Document for the Derivative.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 5 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




 
d)
Each [*] Document will specify [*] to be modified by GENBAND Personnel in the
[*] of a Derivative.  GENBAND’s [*] shall allow [*] to the [*]
Document.  Additionally, once coding has commenced during Derivative
development, GENBAND shall employ commercially reasonable, [*] means to at least
monthly audit inclusion of [*] files in the [*] Document.  Should a [*] file has
been modified that is not accounted for in the [*] Document, such discovery
shall trigger one of the following courses of action for the unaccounted for [*]
file:



 
i)
Removal of modifications from the subject [*] file; or



 
ii)
An email exchange between representatives of each Party, to confer on adding the
subject [*] file to the list of such files that may already be targeted for
modification in the [*] Document.  The Party’s representative may either be its
[*], a delegate of the [*] or, in the event that a Party does not have a [*], a
representative from the Party’s [*] management.  For the avoidance of doubt,
GENBAND Personnel may proceed with Derivative development during this email
exchange.  Agreement between the Parties on the appropriateness of the subject
[*] file modification shall result in updating the [*] Document to include the
subject [*] file among those intended to be modified; otherwise, the terms of
Section 5c of this Exhibit I shall apply.



 
e)
As per Section 3.d.iv.(1).b of the Agreement, if the Parties agree on Supplier
creating all or part of a Derivative on behalf of GENBAND, or if the Parties
agree on Supplier implementing all or part of GENBAND’s Derivative as part of
Supplier’s standard Product, or if the Parties agree on Supplier incorporating
GENBAND-developed  source code into the Source Code of Supplier’s standard
Product, then:



 
i)
The Parties shall agree on a Statement of Work, in accordance with Section
3.d.iv.(1).b of the Agreement, prior to the commencement of Supplier development
activity;



 
ii)
To the extent that Supplier is given access to any of GENBAND’s Derivative
Product Confidential Information, then the requirements of this Exhibit I with
respect to GENBAND’s access to Supplier’s Source Code Confidential Information
shall apply to Supplier’s access to GENBAND’s Derivative Product Confidential
Information (unless such requirements are modified by GENBAND in its sole
discretion); and



 
iii)
Unless otherwise specifically agreed in writing by the parties, GENBAND will own
any Intellectual Property Rights associated with a Derivative developed by or on
behalf of GENBAND, in accordance with Section 3.d.iv.(1).e of the Agreement.



 
f)
GENBAND will direct requests for an Architectural Review Meeting to Supplier’s
[*] (“Designated Contact”) or subsequent Designated Contact appointed by
Supplier, and Supplier shall ensure that the Designated Contact makes reasonably
timely efforts to collaboratively schedule an Architectural Review Meeting in a
reasonably near-term timeframe with GENBAND.  GENBAND Personnel will not contact
other Supplier personnel in connection with a requested Architectural Review
Meeting without the prior authorization of the Designated Contact.  Should the
Designated Contact become unavailable to receive or unresponsive to such
requests for a period of time exceeding ten (10) days, GENBAND shall be allowed
to contact other Supplier personnel, and Supplier shall promptly inform GENBAND
in writing of a new or alternative Designated Contact.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 6 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




6.
Levels of Source Code Protection



 
a)
GENBAND shall provide, as detailed below in this section, different levels of
protection for two categories of Supplier Source Code:  “Highly Protected Source
Code” and “Restricted Access Source Code.”



 
i)
Highly Protected Source Code will consist of the following Component Source
Code:



 
(a)
The PacketLogic DRDL [*];



 
(b)
The full PacketLogic [*] of developed by Supplier; and



 
(c)
The PacketLogic DRDL [*] Environment.



This list may be amended by mutual written agreement of Supplier and GENBAND,
but it is agreed that the list will be limited to only that Component Source
Code that embodies only the most unique and critical of Supplier’s Intellectual
Property Rights associated with Supplier’s Product.


 
ii)
Restricted Access Source Code shall include all Source Code not specifically
designated as Highly Protected Source Code in Section 6.a.i of this Exhibit
I.  The Restricted Access Source Code is also subject to the following:



 
(a)
Supplier represents that it has a DRDL [*] Toolkit that allows extensions to the
PacketLogic DRDL [*] Environment to be made independently of Supplier.  For the
avoidance of doubt, the DRDL [*] Toolkit will not be part of the Highly
Protected Source Code and will be classified and handled as Restricted Access
Source Code.  Supplier shall provide to GENBAND all pertinent documentation that
a Supplier end customer receives with the DRDL [*] Toolkit; moreover, Supplier
shall provide to GENBAND, at GENBAND’s option, any training available to a
Supplier end customer for the DRDL [*] Toolkit at the same cost basis that a
Supplier end customer would receive such training;



 
(b)
For the avoidance of doubt, the Object Code for any Highly Protected Source Code
shall be given the same level of protection as Restricted Access Source Code;
and



 
(c)
For the avoidance of doubt, whereas the definition of Source Code in the
Agreement includes such elements as “proprietary tools, build files, scripts,
and test procedures in Supplier’s possession used to extend, test, maintain and
support the Product in its source code form (including any updates with respect
thereto) and to transform the Product in its Source Code form to executable
Object Code,” all such elements shall be classified and protected as Restricted
Access Source Code, except for the PacketLogic DRDL [*], which is classified as
Highly Protected Source Code.  For the avoidance of doubt, proprietary tools,
build files, scripts and test procedures used to extend, test, maintain and
support both the PacketLogic DRDL [*] and all other Highly Protected Source Code
will be classified and protected as Restricted Access Source Code.



 
iii)
In order to allow GENBAND to fully compile and build products derived from all
Supplier Products, as well as compile and build Derivatives for solutions that
integrate Derivatives with GENBAND products and/or third-party products, the
Parties agree that Supplier shall:





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 7 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




 
 (a)
Release to GENBAND, in accordance with Section 3.d.iv.(1).a of the Agreement,
all Restricted Access Source Code;



 
(b)
At the time Restricted Access Source Code is released to GENBAND, also supply
Object Code corresponding to Highly Protected Source Code; and



 
(c)
As specified in Section 6.d.iii of this Exhibit I and in Section 3.d.iv.(1).a of
the Agreement, release to GENBAND elements of Highly Protected Source Code when
specific product development of a Derivative requires  modification of such
Highly Protected Source Code.



For the avoidance of doubt, Source Code released to GENBAND in accordance with
Sections 6.a.iii.(a) and 6.a.iii.(c) of this Exhibit I shall be accompanied by
the release of any relevant, readily available engineering documentation.


 
b)
Clean Room.  GENBAND will establish a “clean room” environment (“Clean Room”) in
order to secure access to Highly Protected Source Code and to secure the
server(s) that store Supplier Source Code, Object Code for Highly Protected
Source Code, and Derivative source code derived from Supplier Source Code.   The
Clean Room shall meet the following requirements:



 
i)
Any Clean Room shall be a [*] that is dedicated for the purposes outlined in
this Exhibit I;



 
ii)
The location of any Clean Room shall be mutually agreed by the Parties.  The
first Clean Room shall be located in GENBAND’s office in [*].  For the avoidance
of doubt, a Clean Room may reside in any facility worldwide that hosts GENBAND
Personnel, and GENBAND may concurrently maintain and use more than one Clean
Room;



 
iii)
Authentication, against a whitelist of GENBAND Personnel who have both signed
the Acknowledgement of Confidentiality Requirements described in Section 4 of
this Exhibit I and have been authorized for access to Highly Protected Source
Code, shall gate physical access to any Clean Room.  Additionally, a limited
number of housekeeping contractor personnel may be included in the whitelist
(e.g., to allow periodic cleaning maintenance of any Clean Room); and



 
iv)
A [*] shall enable the [*] of data between the Clean Room and a Supplier
facility hosting its Source Code repository.  Each party shall bear the cost
associated with the portion of the [*] that is located on its facility(s).  The
[*] shall comply with the following:



 
(1)
The [*] will only be available via an [*] that is [*] from the [*] employed by
GENBAND Personnel at large.  A [*] shall be employed to restrict [*] via the [*]
to that between the Clean Room and a Supplier facility hosting its Source Code
repository, and only to such connectivity that employs [*] technology.



 
(2)
This [*] will be used for the purposes of:



 
(a)
Supplier transferring to GENBAND all Restricted Access Source Code, and Object
Code corresponding to Highly Protected Source Code, as per Section 3.d.iv.(1).a
of the Agreement;



 
(b)
Supplier transferring to GENBAND all Highly Protected Source Code, per Section
3.d.iv.(1).f.(a) of the Agreement and Section 6.d.iii of this Exhibit I, when
development of a Derivative entails modification of such Highly Protected Source
Code, where the Highly Protected Source Code is understood to include, in
addition to the Component Source Code of Section 6.a.i of this Exhibit I and per
Section 3.d.iv.(1).f.(a) of the Agreement, “any existing [*], Tools and
documentation and other written material associated with signature creation in
which Supplier has rights;”





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 8 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




 
 (c)
Supplier keeping this local copy of Source Code and of Object Code corresponding
to Highly Protected Source Code within the Clean Room (hereafter referred to as
“Local Copy”) current with Updates and Upgrades, as described in the following
subsections:



 
(i)
In accordance with Sections 3.d.iv.(1).a of the Agreement, “Supplier shall
provide all Source Code Updates and Upgrades to GENBAND within fifteen (15) days
of their completion by Supplier and integration into Updates or Upgrades to the
Products and released by Supplier to its customers in Object Code format.”  For
the avoidance of doubt, the Parties agree that this section applies to
Restricted Access Source Code and to Object Code corresponding to Highly
Protected Source Code. Also for the avoidance of doubt, should any Restricted
Access Source Code or Object Code corresponding to Highly Protected Source Code
not be released to customers in Object Code format, Supplier shall nonetheless
provide to GENBAND such Source Code and Object Code at the same time that it
provides other Restricted Access Source Code or Object Code corresponding to
Highly Protected Source Code associated with the same Update or Upgrade.



 
(ii)
After Highly Protected Source Code has been transferred to GENBAND for the
development of a Derivative, Supplier shall thereafter provide all Highly
Protected Source Code Source Code Updates and Upgrades to GENBAND within fifteen
(15) days of their completion by Supplier and integration into Updates or
Upgrades to Products and released by Supplier to its customers in Object Code
format.  For the avoidance of doubt, should any Highly Protected Source Code not
be released to customers in Object Code format, Supplier shall nonetheless
provide such Source Code to GENBAND at the same time that it provides other
Highly Protected Source Code associated with the same Update or Upgrade.



 
(d)
Supplier transferring, in connection with Sections 6.b.iv.(2).a through
6.b.iv.(2).c of this Exhibit I, any relevant, readily available engineering
documentation;



 
(e)
Facilitating, as needed, any joint work by the Parties on development,
debugging, and other activities involving access to Supplier Source Code
or  source code for GENBAND’s Derivatives; and



 
(f)
GENBAND [*] viewing Highly Protected Source Code stored at Supplier’s facility,
from which Supplier should ensure Highly Protected Source Code is accessible
only in “read only” form.  For the avoidance of doubt, regardless of any
Derivative development entailing modification to Highly Protected Source Code,
Supplier shall make visible to GENBAND, within 30 days of the later of the
execution of this amendment to this Exhibit I and the establishment of a Clean
Room by GENBAND, all Highly Protected Source Code corresponding to Products
released by Supplier to its customers in Object Code format.  Thereafter,
Supplier shall make visible to GENBAND all Highly Protected Source Code Updates
and Upgrades within fifteen (15) days of their completion by Supplier and
integration into Updates or Upgrades to Products and released by Supplier to its
customers in Object Code format.  For the avoidance of doubt, should any Highly
Protected Source Code not be released to customers in Object Code format,
Supplier shall nonetheless provide GENBAND with visibility to such Source Code
at the same time that it provides visibility other Highly Protected Source Code
associated with the same Update or Upgrade.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 9 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




 
v)
Within a Clean Room, two, [*], shall be employed:



 
(1)
One [*] will have [*] as per Section 6.b.iv of this Exhibit I and be used for
the purposes outlined in Sections 6.b.iv.(2).(a) through 6b.iv.(2).(e) of this
Exhibit I, as well as for [*] of Derivative source code comprised of modified
Highly Protected Source Code.  Except for [*] shall be [*] the Clean
Room.  Within the Clean Room, access to the [*] shall be restricted as described
in Section 6.b.vii of this Exhibit I.



 
(2)
The other [*] will be used for [*] Restricted Access Source Code, source code
for Derivatives that is based on modified Restricted Access Source Code, Object
Code corresponding to Highly Protected Source Code and to Restricted Access
Source Code, and object code corresponding to the source code for
Derivatives.  This [*] will have [*] to GENBAND’s [*] the Clean Room, but to
neither the [*] of Section 6.b.iv of this Exhibit I nor the [*] described in
Section 6.b.v.(1) of this Exhibit I.  [*] to the subject [*] of this section
shall be restricted as described in Section 6.b.x of this Exhibit I.  GENBAND
Personnel shall access the subject [*] of this section in [*] (i.e., [*])
software for Derivatives, as well as for the purposes outlined in Sections 2a
through 2c of this Exhibit I.  To update the [*] of the subject [*] of this
section with the latest Restricted Access Source Code received from Supplier,
the latest Object Code received from Supplier for Highly Protected Source Code,
and object code for a Derivative corresponding to modified Highly Protected
Source Code, authorized GENBAND Personnel must [*] from the [*] of Section
6.b.v.(1) of this Exhibit I onto a [*] of this section.



 
vi)
A Clean Room may include one or more workstations with [*] of Section 6.b.iv of
this Exhibit I and to the [*] of Section 6.b.v.(1) of this Exhibit I.  Such
workstations will be used for the purpose outlined in Section 6.b.iv.(2).(f) of
this Exhibit I, as well as for software development for Derivatives entailing
modification to Highly Protected Source Code.  For the avoidance of doubt,
workstations within a Clean Room shall be [*] via GENBAND’s [*] the Clean Room,
shall not have [*] to the [*] described in Section 6.b.v.(2) of this Exhibit I
and shall not have [*] to the [*] of Section 6.b.iv.



 
vii)
Authentication, against a whitelist of GENBAND Personnel who have both signed
the Acknowledgement of Confidentiality Requirements described in Section 4 of
this Exhibit I and have been authorized for access to Highly Protected Source
Code, shall [*] to the workstations of Section 6.b.vi of this Exhibit I, [*] of
Section 6.b.iv of this Exhibit I, and [*] to the [*] of Section
6.b.v.(1).  Authorizations and access control lists for authenticated users
shall be maintained on a per-user basis.  Supplier should protect access to its
Source Code repository using the same whitelist.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 10 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




 
viii)
In order to allow workstation and [*] maintenance, support for the networking
environment, and backup and restore of Derivative’s source code and object code
(including Supplier Source Code and Object Code included in a Derivative), the
whitelists of Sections 6.b.iii and 6.b.vii of this Exhibit I will include a
limited number of [*], who must sign the Acknowledgement of Confidentiality
Requirements described in Section 4 of this Exhibit I (and who are hereafter
referred to as “[*]”).  Physical access to any [*] maintained outside a Clean
Room shall be restricted to GENBAND Personnel identified in the whitelists of
Sections 6.b.iii and 6.b.vii of this Exhibit I.



 
ix)
The Clean Room will have means for [*] to remotely and securely perform
diagnostics on and configuration of the [*] of Section 6.b.iv.(1) of this
Exhibit I.  This remote and secure [*] will be [*] between the [*] and GENBAND’s
[*] outside the Clean Room.  Physical connectivity between the [*] shall only be
maintained during diagnostic and configuration procedures; otherwise, physical
[*] will be disallowed.



 
x)
Authentication, against a whitelist of GENBAND Personnel who have signed the
Acknowledgement of Confidentiality Requirements described in Section 4 of this
Exhibit I, shall gate [*] by GENBAND Personnel outside a Clean Room to the [*]
of Section 6.b.v.(2) of this Exhibit I.  Authorizations and access control lists
for authenticated users shall be maintained on a per-user basis.



 
xi)
Supplier shall have the right to inspect any Clean Room facility and associated
records upon provision to GENBAND of seven (7) day notice, in order to determine
whether GENBAND has complied with the requirements of this Exhibit I; however,
the frequency of such audits for a given Clean Room shall not exceed two (2) per
calendar year.  Any audit shall be conducted during normal business hours during
one 24-hour day and shall, to the extent possible, be conducted in such as
manner so as to minimally disrupt GENBAND’s regular business activities.  Should
Supplier opt to use and select an independent auditor, the independent auditor
shall execute a confidentiality agreement supplied by GENBAND, prior to being
granted access to GENBAND’s Clean Room facility and associated records.  Upon
notification of any non-compliance identified in the course of an audit, GENBAND
shall promptly correct the non-compliance.



 
c)
Additional Requirements Relating to Restricted Access Source Code




 
i)
Access to Restricted Access Source Code, as described in Section 6.b.x of this
Exhibit I, may be granted to a larger group of GENBAND Personnel than have
access to Highly Protected Source Code.




 
ii)
Authorized GENBAND Personnel will be allowed to access Restricted Access Source
Code from any facility around the world, so long as compliance is maintained
with the requirements of this Exhibit I.




 
iii)
Restricted Access Source Code and source code for Derivatives derived from
Restricted Access Source Code will be available to GENBAND Personnel outside a
Clean Room, so as not to impede software development; however, storage of
Restricted Access Source Code and of source code for Derivatives derived from
Restricted Access Source Code shall be strictly limited to the [*](s) described
in Section 6.b.v.(2) of this Exhibit I.  For the avoidance of doubt, Restricted
Access Source Code and source code for Derivatives derived from Restricted
Access Source Code shall under no circumstances be stored on workstations or
laptops residing outside a Clean Room.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 11 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




 
(1)
For the avoidance of doubt, any printing of Restricted Access Source Code or
source code for Derivatives derived from Restricted Access Source Code will be
via printers in controlled access areas, in which one or more shredders will be
provided to enable secure disposal of such hardcopy information.  Printed copies
of Restricted Access Source Code or of source code for Derivatives derived from
Restricted Access Source Code shall not be retained long term, but shall be
promptly shredded after the purpose for their printing has been realized.



 
d)
Additional Requirements Relating to Highly Protected Source Code Access



 
i)
The purposes for GENBAND Personnel having access to Highly Protected Source Code
include:



 
(1)
Planning for Derivatives that may be related to this Source Code;



 
(2)
Diagnosis and debugging of problems in a Derivative or in the normal course of
supporting Supplier Products; and



 
(3)
Modifying this Source Code in the creation of a Derivative.



 
ii)
In accordance with Sections 6.b.iii and 6.b.vii of this Exhibit I, access to
Highly Protected Source Code shall be restricted to selected GENBAND Personnel
to be determined by GENBAND, consistent with the principal of limiting the
number of GENBAND Personnel with access to Highly Protected Source
Code.  GENBAND Personnel to be initially granted access to Highly Protected
Source Code are identified in Appendix I-2 of this Exhibit I.  This list of
GENBAND Personnel with access to Highly Protected Source Code can be updated by
GENBAND for good reason and at its sole discretion, so long as the Designated
Contact or the delegate of the Designated Contact is notified of the update in
writing.  Such written notification shall not require an update to the Agreement
or specifically to Appendix I-2 of this Exhibit I.  If Supplier has restricted
GENBAND Personnel’s access to its Source Code repository in a manner consistent
with the whitelist of Section 6.b.vii of this Exhibit I, Supplier shall update
its access controls to reflect the update notification from GENBAND, and respond
to the notification within ten (10) calendar days, acknowledging that all
GENBAND Personnel in the updated list have been granted access to Supplier’s
Source Code repository.



 
iii)
Regardless of any Architectural Review Meeting and any resulting architectural
disagreement as described in Section 5c of this Exhibit I, should GENBAND
determine that Highly Protected Source Code needs to be modified in connection
with development of a Derivative, Supplier will release to GENBAND the necessary
elements of the Highly Protected Source Code necessary for GENBAND to proceed
with its Derivative development.



 
iv)
For the avoidance of doubt, only that portion of the source code of a Derivative
comprised of modified Highly Protected Source Code shall be given the same
protection as Highly Protected Source Code.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 12 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




 
v)
Authorized GENBAND Personnel shall only access, view, use, and modify Highly
Protected Source Code in a Clean Room.



 
vi)
Highly Protected Source Code shall not be physically removed from a Clean Room
in any form or on any medium for any purpose, except that:



 
1)
Highly Protected Source Code printed within the Clean Room may be shredded and
thereafter carried out of a Clean Room for disposal; and



 
2)
Source code for a Derivative comprised of modified and unmodified Highly
Protected Source Code may be backed up and securely stored outside the Clean
Room, as described in Section 6.b.viii of this Exhibit I.



 
vii)
Highly Protected Source Code shall not be electronically transmitted from a
Clean Room, except as follows:



 
1)
[*] of Section 6.b.iv of this Exhibit I; and



 
2)
In the event that GENBAND has need to transfer between Clean Rooms Derivative
source code comprised of modified Highly Protected Source Code, GENBAND
personnel authorized for access to Highly Protected Source Code may securely
transfer the modified Source Code between the Clean Rooms.



 
viii)
If the Agreement is terminated, Supplier acknowledges that GENBAND will continue
to have the right to access and use Source Code, for a period of time specified
in Section 2.d.iii of the Agreement, in order to support Supplier Products and
Derivatives that have been deployed by GENBAND.  Supplier personnel shall have
the right to supervise GENBAND Personnel in the Clean Room in a reasonable way
should this situation arise in connection with a need to access the Highly
Protected Source Code; however, for the avoidance of doubt, this requirement
does not supersede any rights that GENBAND has been granted under contract
termination provisions in the Agreement.



7.
Supplier personnel may assist GENBAND Personnel in navigating and understanding
Supplier Source Code. Such assistance may be available on a [*]; however, at
Supplier discretion, Supplier may opt to [*] GENBAND for support in connection
with Product support and troubleshooting, or for moderate levels of support in
connection with the creation of Derivatives. It is expected that the [*]
environment described in 6.b.iv of this Exhibit I will be used, as appropriate,
to allow Supplier-provided consulting to be done remotely.



8.
GENBAND acknowledges and agrees that the Source Code Confidential Information is
exclusively owned by Supplier and/or its licensors, and nothing in this Exhibit
I shall be construed as granting any property rights, by license or otherwise,
to any Source Code Confidential Information disclosed pursuant to this Exhibit
I, or to any present or future Intellectual Property Rights based on such Source
Code Confidential Information.  For the avoidance of doubt, Supplier does grant
the GENBAND the right to use the Intellectual Property Rights embodied in the
Source Code for the support of Products, for the creation, sale and support of
Derivatives as specified in Section 3.d.iv of the Agreement, and to exercise its
rights under Section 3.d.vii of the Agreement.



9.
GENBAND shall indemnify and hold harmless Supplier against and from, and shall
compensate and reimburse Supplier for, any damage, loss, claim, liability, or
expense arising or resulting directly or indirectly from any unauthorized use or
disclosure of any Source Code Confidential Information by GENBAND or any
authorized employee of the GENBAND or any other breach of this Exhibit I by
GENBAND or any authorized employee of the GENBAND.  GENBAND acknowledges that
money damages may not be a sufficient remedy for any breach of this Exhibit I by
GENBAND and that Supplier may suffer irreparable harm as a result of any such
breach.  Accordingly, Supplier will also be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any breach or
threatened breach of this Exhibit I.  The indemnification and equitable remedies
referred to above may not be deemed to be the exclusive remedies for a breach of
this Exhibit I, but rather will be in addition to all other remedies available
at law or in equity to Supplier.  Notwithstanding anything to the contrary in
the Agreement or this Exhibit I, GENBAND agrees that there shall be no
limitation on the damages that Supplier may recover from GENBAND for any breach
of this Exhibit I or other unauthorized use or disclosure of Source Code
Confidential Information.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 13 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




10.
With respect to Derivatives planned or developed by or on behalf of GENBAND,
Supplier acknowledges that any Derivative Product Confidential Information is a
form of Confidential Information as defined in the Agreement, and that the
provisions of Section 15 (Confidentiality) in the Agreement shall apply to the
Derivative Product Confidential Information.  Supplier shall hold the Derivative
Confidential Information in strict confidence at all times and shall not
disclose any Derivative Product Confidential Information to any other person or
entity, except as explicitly allowed in a Statement of Work that is agreed in
accordance with Section 3.d.iv.(1).b of the Agreement and Section 5.e.i of this
Exhibit I.  Supplier shall indemnify and hold harmless GENBAND against and from,
and shall compensate and reimburse GENBAND for, any damage, loss, claim,
liability, or expense arising or resulting directly or indirectly from any
unauthorized use or disclosure of any Derivative Product Confidential
Information by Supplier or any authorized employee or contractor of the
Supplier.  Supplier acknowledges that money damages may not be a sufficient
remedy for any breach of this Exhibit I by Supplier and that GENBAND may suffer
irreparable harm as a result of any such breach.  Accordingly, GENBAND will also
be entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any breach or threatened breach of this Exhibit
I.  The indemnification and equitable remedies referred to above may not be
deemed to be the exclusive remedies for a breach of this Exhibit I, but rather
will be in addition to all other remedies available at law or in equity to
GENBAND.  Notwithstanding anything to the contrary in the Agreement or this
Exhibit I, Supplier agrees that there shall be no limitation on the damages that
GENBAND may recover from Supplier for any breach of this Exhibit I or other
unauthorized use or disclosure of the Derivative Product Confidential
Information.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 14 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




Appendix I-1


Acknowledgement of Confidentiality Requirements




1.
I understand that all Source Code Confidential Information disclosed by Procera
Network, Inc. (“Supplier”) to GENBAND, as well as the results of any tests or
evaluations of the Source Code Confidential Information conducted by GENBAND,
are the subject of the Source Code Confidentiality Requirements attached hereto.



2.
I understand that Source Code Confidential Information is third-party
confidential information as described in either:



 
a)
The confidentiality agreement that I signed as a GENBAND employee;  or



 
b)
The nondisclosure agreement with GENBAND that I signed as a contractor, whether
self-employed or in the employ of a contractor acting on behalf of GENBAND.



3.
I represent that I have carefully reviewed the Source Code Confidentiality
Requirements and I understand the restrictions imposed on my access to and use
of the Source Code Confidential Information.  I understand my obligation to not
disclose the Source Code Confidential Information to any person except employees
of Supplier or GENBAND Personnel who are also authorized to receive such Source
Code Confidential Information.



4.
I hereby agree to abide by the Source Code Confidentiality Requirements.



5.
I understand and agree that Supplier, as an intended third-party beneficiary,
and GENBAND are entitled to enforce my obligations hereunder.





Name:
     
Date:
                     
Name (printed):
             





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
Page 15 of 16

--------------------------------------------------------------------------------

 

PRIVILEGED & CONFIDENTIAL – GENBAND & PROCERA




Appendix I-2


Initial GENBAND Personnel with Access to Highly Protected Source Code




The following GENBAND Personnel shall be granted access to Supplier Highly
Protected Source Code:


 
1.
[*]



 
2.
[*]



 
3.
[*]



 
4.
[*]



 
5.
[*]



 
6.
[*]



 
7.
[*]



 
8.
[*]



 
9.
[*]



 
a.
[*]



 
b.
[*]





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
Page 16 of 16

--------------------------------------------------------------------------------